ORDER
This matter having been presented to the Court on the Disciplinary Review Board’s recommendation that THOMAS T. CUTCHALL be restored to the law, subject to certain conditions; and good cause appearing,
It is ORDERED that THOMAS T. CUTCHALL be restored to the practice of law, effective on approvals by the Office of Attorney Ethics Counsel and the Disciplinary Review Board of a two-year proctorship agreement in accordance with Administrative Guideline No. 28; and it is further
ORDERED that THOMAS T. CUTCHALL’s continued restoration to the practice of law is conditioned on his compliance with the proctorship agreement and on his compliance with a $200 per month payment schedule for administrative costs, the payments to commence with his restoration.